Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
3.	Claims 1, 3-4, 7, 9 and 17 are pending.
4.	Claims 4, 7 and 17 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/18/2021.  
5.	Claims 1, 3 and 9 are currently under examination for their full scope.  
6.	Applicant’s IDS document filed on 12/17/2021, 02/14/2022 and 06/08/2022 have been considered.
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claims 3 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites the “the antigen of claim 1” and claim 9 recites “one of the proteins as defined in claim 1”.  However, claim 1 is directed to a kit, despite the fact that the kit only comprises the immobilized antigen. The scope of the dependent claims necessarily includes the immobilization to a carrier or surface if they are to depend from claim 1 because all dependent claims must be further limiting to the previous claim.  It is suggested that Applicant amend claim 1 to be directed to an antigen or soybean-derived antigen which is a protein comprising SEQ ID NO:2 with or without a conservative amino acid substitution of a residue of SEQ ID NO:2 immobilized to a carrier or surface.  Then a dependent claim which is a kit comprising the antigen of claim 1.  Then another dependent claim which is a composition comprising the antigen of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Brandon et al. (IDS filed on 10/17/2019; Reference 2) in view of Odani et al. (PTO-892 mailed on 09/18/2020; Reference U).
Brandon et al. teaches that proteins of soybeans (Glycine max) are widely used in animal and human nutrition. In addition to the bulk of the seed storage proteins, which are classified as albumins and globulins, 6% of soybean proteins are classified as inhibitors of trypsin and chymotrypsin and 0.5% are sugar-binding lectins. The two major classes of inhibitors are the Kunitz trypsin inhibitor, which inhibits trypsin, and the Bowman-Birk inhibitor (BBI), which inhibits both trypsin and chymotrypsin. Unless removed or inactivated, these inhibitors and lectins can impair the nutritional quality and safety of soy-based diets. On the other hand, several studies suggest that BBI can also function as an anticarcinogen, possibly through interaction with a cellular serine protease. Good-quality soybean proteins contribute to the nutritional value of many specialty foods including infant soy formulas and milk replacers for calves, and provide texture to many processed foods. However, they may also induce occasional allergic responses in humans. This reference outlines immunoassays developed to analyze for soy proteins in different soybean lines, in processed foods, and in nonsoy foods fortified with soy proteins. The reference teaches immunoassays of soy proteins for clinical investigations into food allergy. An assessment of the current status of immunoassays, especially of enzyme-linked immunosorbent assays for soybean inhibitors of digestive enzymes, soy globulins, and soy lectins, demonstrates the usefulness of these methods in plant and food sciences and in medicine.  The reference teaches common ELISA format where the antigen is coated onto the microwells directly or by way of a specific antibody (immobilized to the surface). The reference also teaches the use of BBI in a hapten conjugate and as a horseradish peroxidase labeled ligand   (In particular, abstract, Figure 1, page 6637-6638, 6640, ‘conclusions;’ last paragraph, Table 2 whole document).  The reference specifically teaches assessing the protease inhibitor content of soy products using ELISA.  
	The claimed invention differs from the prior art in the recitation of the Bowman-Birk D-II protein of SEQ ID NO:2 of claims 1, 3 and 9.
Odani et al. teaches the Bowman-Birk type proteinase inhibitor D-II of instant SEQ ID NO:2 which also comprises SEQ ID NOs 17-20 as evidenced by the specification on pages 55-56 and the sequence listing.  The Odani et al. reference teaches the sequence of the D-II inhibitor in Figure 4 and compares the sequence to BBI and other soybean protease inhibitors.  
	It would have been obvious to one of ordinary skill in the art at the time of invention to have used the protein of SEQ ID NO:2 taught by Odani et al. in the immunoassays taught by Brandon et al. because Brandon et al. provides the motivation to assess the protease inhibitor content, including assessing the content of Bowman-Birk inhibitor specifically, in different soybean lines, in processed foods, in non soyfoods fortified with soy proteins and for clinical investigations, including into food allergy.  Brandon et al provides the motivation to assess the content of protease inhibitors in soy products using immunoassays.  It would be obvious to use the soy protease inhibitor of Odani et al. in the immunoassays of Brendan et al. because the protein of SEQ ID NO:2 of Odani et al. is a Bowman-Birk protease inhibitor found in soybeans and particularly because of its relationship to BBI as detailed in Odani et al.  
	From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
	Applicant’s arguments filed on 05/27/2022 has been fully considered, but is not persuasive.
	Applicant argues:
“As indicated above, the claims have been amendment in former (1 A-a) with a specific sequence, i.e., SEQ ID NO: 2, with or without a conservative amino acid substitution of a residue of SEQ ID NO: 2. Further, Claim 1 defines that the antigen is at least one protein that specifically binds to IgE antibody from a patient having allergy to soybean. Applicant respectfully submits that at least this feature is non-obvious over the cited art..”

The feature of the protein specifically binding to IgE antibody from a patient having allergy to soybean is inherent in the protein and the combination of the references provide the motivation to put the protein of SEQ ID NO:2 in an immunoassay. 
	The claimed invention is obvious over the prior art because the combination of the references results in an immunoassay that can be used for the diagnosing allergies absent evidence to the contrary.  
	The rejection stands for reasons of record. 
11.	No claim is allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
June 12, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644